         Case 1:16-cr-00826-PAE Document 457
                                         458 Filed 04/13/20
                                                   04/15/20 Page 1 of 1




April 13, 2020


Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Jason Polanco, 16-Cr-826 (PAE)

Dear Judge Engelmayer:

On behalf of the Defense and with the Government’s consent, I respectfully move the Court for
an adjournment of Mr. Polanco’s May 5, 2020, sentencing date. Mr. Polanco’s sentencing
memorandum is currently due on April 21, 2020. However, due to the closure of Bureau of
Prisons facilities to all visitors including counsel in light of the COVID-19 pandemic, I have
been unable to review the final Presentence Report with Mr. Polanco, to go over arguments to be
submitted on his behalf in the sentencing memorandum, or to confer with him about his own
letter to the Court.

If the Court grants this request, I respectfully submit that a 30-day extension for the filing of
defendant’s sentencing submission and a late June sentencing date should be sufficient. Because
Mr. Polanco is currently serving a lengthy state sentence and because it is anticipated that the
sentence in this case will likewise be substantial, this short continuance will not prejudice any
party.

I thank the Court in advance for its consideration.    GRANTED. Sentencing is adjourned to
                                                       September 10, 2020 at 10:00 a.m. The parties
Respectfully submitted,                                shall serve their sentencing submissions in
     /s/                                               accordance with this Court's Individual Rules &
Donna R. Newman                                        Practices in Criminal Cases. The Clerk of Court is
Cc:    All parties (by ECF)                            requested to terminate the motion at Dkt. No. 457.
                                                                                    4/15/2020
                                                      SO ORDERED.
                                                                         
                                                                  __________________________________
                                                                        PAUL A. ENGELMAYER
                                                                        United States District Judge
